DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the language should not repeat information given in the title and should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim(s) 1-2, 5, 7-12 is/are objected to because of the following informalities: 
Claims  1 and 12, “controller to” should be changed to --controller configured to-- because the controller needs to be programmed/configured to be able to perform the claimed functions.
Claim 1, applicant is trying to limit independent claim 1 to an additive manufacturing system without reciting sufficient structure of an additive manufacturing system. As such, the scope of independent claim 1 is broader than intended.
Claims 1 and 13, “supply module to supply” should be changed to --supply module configured to supply--. 
Claim(s) 1 , “recoating mechanism to spread” should be changed to --recoating mechanism configured to spread--. 
Claims 2, 5, and 7-9, 11, “controller is to” should be changed to --controller is configured to--.
Claim 10, “fusing distributor to eject” should be changed to --fusing distributor configured to eject--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“controller to” or “controller is to” in claims 1-2, 5, and 7-9, 11-12.
“supply module to supply” in claims 1, 3.
“recoating mechanism to spread” in claims 1, 4.
“a fusing distributor to eject” in claim 10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “calculate a theoretical heatmap representing portions of a layer of build material heated during processing of a previously formed layer supplied to a build bed” which is indefinite. Is the “layer of build material” referring to a current/top layer build material before fusing it, a previously formed layer after fusing it, or a subsequent layer to be supplied and fused? It currently reads as if the “layer of build material” refers to a current/top layer that has been deposited without fusing which makes the scope of the claim unclear. How can a current/top/next layer of build material be heated during processing of a previously formed layer supplied to a build bed when the current/top/next layer is not yet present/supplied in the build bed during processing of the previously formed and supplied layer? According to [0037-0039] and Figs. 4A-B of applicant’s published application, the disclosed theoretical heatmap represents portions of a previously formed material layer comprising fused and non-fused zones. Thus, the limitation is inconsistent with applicant’s published application.
Last line of claim 1 recites the limitation “form a layer” which is indefinite. Is the claimed ‘a layer’ same or different from the ‘layer build material’ or the ‘next layer’ introduced in claim 1? Is the term “form”/”formed” in the claims referring a layer of build material before or after fusing/heating the build material? Thus, the limitation can have multiple plausible interpretations. 
Claim(s) 2-12 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 2 recites the limitation “controller is to receive data representing a slice of a model of an object to be generated from a layer of build material” which is indefinite. According to [0017] and [0053] of applicant’s published application, an object is generated from multiple layers of fused/solidified build material. Thus, the limitation is inconsistent with applicant’s published application. Is “a layer of build material” of claim 2 same or different from “a layer of build material” of claim 1? Examiner recommends applicant to change the limitation to --receiving data representing a slice of a model of an object to be generated--.
Claim(s) 10 is/are rejected as being dependent from claim 2 and therefor including all the limitation thereof.
Claim 5 recites the limitation “the controller is to generate the theoretical heatmap based on a distance from an addressable portion of the layer to a portion of the layer that was intended to be fused” which is indefinite. Which of the layers introduced in claim 1 is the claimed layer? There is not sufficient antecedent basis for “the layer that was intended to be fused ” in the claim(s). According to [0028], [0040], and Figs. 4A-B of applicant’s published application, the limitation is inconsistent with applicant’s specification. 
Claim(s) 6-7 is/are rejected as being dependent from claim 5 and therefor including all the limitation thereof.
Claim 6 recites the limitation “the distance is the distance from the addressable portion of the layer to the portion of the layer to the closest portion of the layer that was intended to be fused” which is indefinite. The relationship between the claimed layers and portions is confusing. Which layer or portion was intended to fused? According to [0028] and Figs. 4A-B of applicant’s published application, the limitation is inconsistent with applicant’s specification. 
Claim 8 recites the limitation “controller is to calculate the heatmap based on an estimated temperature of an addressable portion of the layer from one or more previously fused layers” which is indefinite. Which of the layers introduced in claim 1 is the claimed layer? The relationship between the heatmap, an estimated temperature of an addressable portion of the layer, and one or more previously fused layers is unclear. Examiner further notes that a one of ordinary skill in the art would not be able to calculate/derive a heat from a single estimated temperature of a portion of the layer as the heat map requires multiple temperatures in different portions. 
Claim 10 recites the limitation “the data representing the next slice” which is indefinite. There is not sufficient antecedent basis for “the data representing the next slice” in the claim(s).
Claims 13 recites the limitation “receiving data representing a slice of a model of an object to be generated from a layer of build material” which is indefinite. According to [0017] and ordinary knowledge in the additive manufacturing art, an object is generated from multiple layers of fused/solidified build material. Thus, the limitation is inconsistent with applicant’s published application. Examiner recommends applicant to change the limitation to --receiving data representing a slice of a model of an object to be generated--. 
Claim 13 recites the limitations “generated from a layer of build material” and “representing portions of a layer of build material” which make the scope of the claim unclear. Are the clamed layers of build material same or different? 
Claim 13 recites the limitation “the supply module” which is indefinite. There is not sufficient antecedent basis for “the supply module” in the claim(s).
Claim(s) 14 is/are rejected as being dependent from claim 13 and therefor including all the limitation thereof.
Claim 14 recites the limitation “generating the theoretical heatmap comprises calculating a distance from an addressable portion of the layer to a portion of the layer that was intended to be fused” which is indefinite. Which of the layers introduced in claim 13 is the claimed layer? There is not sufficient antecedent basis for “the layer that was intended to be fused ” in the claim(s). According to [0028], [0040], and Figs. 4A-B of applicant’s published application, the limitation is inconsistent with applicant’s specification. 
Claims 15 recites the limitation “receive data representing a slice of a model of an object to be generated from a layer of build material” which is indefinite. According to [0017] and ordinary knowledge in the additive manufacturing art, an object is generated from multiple layers of fused/solidified build material. Thus, the limitation is inconsistent with applicant’s published application. Examiner recommends applicant to change the limitation to --receiving data representing a slice of a model of an object to be generated--. 
Claim 15 recites the limitations “generated from a layer of build material” and “representing portions of a layer of build material” which make the scope of the claim unclear. Are the clamed layers of build material same or different? 
Claim 15 recites the limitation “the supply module” which is indefinite. There is not sufficient antecedent basis for “the supply module” in the claim(s).
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and claim objections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1-12, Raghavan (WO 2019217438) discloses an additive manufacturing system (abstract, Figs. 1A-B) comprising:
a controller (119, Fig. 1A) configured to:
instruct a supply module (120) to supply … build material to a build bed (pg. 6, lines 21-30, pg. 18, lines 20-24, Fig. 1B),
instruct a recoating mechanism (roller or levelling mechanism not shown) to spread … build material on the build bed to form a layer (pg. 6, line 30 to page 7, line 4; pg. 18, lines 20-24); 
calculate a theoretical heatmap (expected temperature map) representing portions of a layer of build material heated during processing of a previously formed layer supplied to a build bed (pg. 15, line 22 to  pg. 16, L6); and 
to determine the amount of power for a heater based on the theoretical map  (pg. 2, claim 1).
Raghavan differs from the claimed invention in that Raghavan, alone or in combination with other prior art of record, fails to disclose or suggest  that the controller “to calculate, based on the theoretical heatmap, an amount of build material needed in a next layer to be supplied to the build bed, instruct a supply module to supply the amount of build material to the build bed, and instruct a recoating mechanism to spread the amount of build material on the build bed to form a layer” as instantly claimed. 
De Pena  (WO 2017194124) discloses an additive manufacturing system (abstract, P0010, Figs. 3) comprising:
a controller (310) configured to:
instruct a supply module (302) to supply … build material to a build bed (P0027, 0032),
instruct a recoating mechanism (roller or spreding mechanism not shown) to spread … build material on the build bed to form a layer (P0027, 0032); 
calculate a theoretical heatmap (predictive temperature distribution profile) representing portions of a layer of build material heated during processing of a previously formed layer supplied to a build bed (P0016, 0032-0033); and 
calculate, based on the theoretical map, an amount of … a print agent needed in a next layer to be supplied to the build bed (P0016, 0032-0033).
instruct a print agent applicator to supply the amount of print agent to the build bed (P0018, 0032-0033). 
De Pena differs from the claimed invention in that De Pena, alone or in combination with other prior art of record, fails to disclose or suggest  that the controller “to calculate, based on the theoretical heatmap, an amount of build material needed in a next layer to be supplied to the build bed, instruct a supply module to supply the amount of build material to the build bed, and instruct a recoating mechanism to spread the amount of build material on the build bed to form a layer” as instantly claimed. 
Puigardeu (US 20170021569) discloses an additive manufacturing system (P0001) comprising:
a controller (11) configured to calculate, based on a detected/theoretical volume change, an amount of build material needed in a next layer to be supplied to a build bed (P0016-0020). However, Puigardeu fails to relate an amount of build material needed in a next layer to a heatmap. 
For these reasons, the prior art of record, alone or in combination, fails to disclose or suggest a the controller “to calculate, based on the theoretical heatmap, an amount of build material needed in a next layer to be supplied to the build bed, instruct a supply module to supply the amount of build material to the build bed, and instruct a recoating mechanism to spread the amount of build material on the build bed to form a layer” as instantly claimed. 
Regarding claims 13-14, the prior art of record, alone or in combination, fails to disclose or suggest a method comprising the steps of “calculating, based on the theoretical heatmap, an amount of build material needed in a next layer to be supplied to the build bed; instructing the supply module to supply the amount of build material to the build bed; ejecting fusing agent to the build bed based on the data representing the slice of the model; and applying energy to the build bed” as instantly claimed. 
Regarding claim 15, the prior art of record, alone or in combination, fails to disclose or suggest a non-transitory machine-readable medium storing instructions executable by a processor, the non-transitory machine-readable medium comprising: “instructions to calculate, based on the theoretical heatmap, an amount of build material needed in a next layer to be supplied to the build bed; instructions to instruct the supply module to supply the amount of build material to the build bed; instructions to eject fusing agent to the build bed based on the data representing the slice of the model; and instructions to apply energy to the build bed” as instantly claimed.
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
	De Pena (WO 2017167362 – of record) discloses an additive manufacturing system comprising a controller capable of controlling amount of heat provided to a build surface based on a determined thermal profile over the build surface or an expected thermal profile over the build surface (Abstract, P0013-0014,  Fig. 3, claim 12); and
Luan (WO 2019117886) discloses the technique of predicting a heatmap of a layer of corresponding to a 3D model (abstract, Figs. 1-5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Primary Examiner, Art Unit 1743